Citation Nr: 1720776	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-30 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to August 1968, with service in the Republic of Vietnam from May 1966 to May 1967.  He died in September 2011.  Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal at the time of the Veteran's death.  The matter of service connection for a heart disorder, which was pending at the time of the Veteran's death, was decided and service connection was awarded by way of a March 2015 rating decision.  The matter of whether service connection is warranted for MDS remains on appeal.  In this regard, the appellant's own claim for accrued benefits (under 38 U.S.C.A. § 5121), which was filed in October 2011 and deferred at the time of a May 2012 rating decision, is rendered moot by the appellant's substitution as the claimant for the issues on appeal.  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2016, the appellant testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is within the record before the Board.  The Board observes that the appellant's testimony largely pertained to establishing service connection for the cause of the Veteran's death, which was related to the now service connected heart disorder.  A review of the claims file reveals that the RO appears to be actively working on this aspect of the appellant's claim.  Thus, the Board declines to discuss whether it has jurisdiction over this issue and limits the consideration below to the pending MDS issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his lifetime, the Veteran claimed service connection for MDS.  At the time he initially filed his October 2005 VA Form 21-526, the Veteran alleged his MDS was due to both his in-service exposure to Agent Orange during his tour in the Republic of Vietnam, as well as his in-service exposure to radiation.  

A November 2005 PIES request shows that the RO attempted to collect service personnel records to confirm the Veteran's radiation risk activity.  Thus, it clearly appears that the RO recognized the Veteran to be claiming service connection for MDS secondary to in-service radiation exposure.  Yet, the rating decision on appeal made no mention of consideration of this claim on this basis.  The RO only considered whether service connection was warranted secondary to in-service exposure to Agent Orange.  Other than requesting service personnel records, there is no discussion of this claim on the basis of radition exposure.  The Veteran again raised the claim of MDS secondary to in-service radiation exposure in his February 2007 notice of disagreement and at the time of his September 2008 substantive appeal.
To date, the RO has neither provided the appellant with notice of the evidence necessary to establish service connection secondary to in-service radition exposure, nor adjudicated the claim on this basis.  On remand, in addition to providing the requisite notice under 38 C.F.R. § 3.159(b), the RO or the Appeals Management Office (AMO) should attempt to obtain any records which may substantiate the Veteran's claim that he was exposed to radiation during his active service.  38 C.F.R. § 3.111(a)(2)(iii) (2016).  The RO or the AMO should also afford the appellant an opportunity to provide the details and circumstances of the Veteran's in-service radiation risk activity.  If such radiation exposure is confirmed, a Radiation Dose Assessment should then be obtained.  38 C.F.R. § 3.311(a)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMO should afford the appellant notice of the evidence necessary to establish service connection secondary to in-service radiation exposure in accordance with 38 C.F.R. § 3.159(b).

2.  The RO or the AMO should undertake appropriate development to the evidentiary record related to the Veteran's active service and assess the likelihood of radiation exposure as claimed by the Veteran.

3.  The RO or the AMO should afford the appellant an opportunity to complete a Radiation Risk Activity Sheet, or otherwise to describe the details and circumstances of the Veteran's claimed in-service exposure to ionizing radiation.

4.  The RO or the AMC should undertake any other development required under 38 C.F.R. § 3.311.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

